Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final-Claim Rejection

            The applicant’s amendment of 06/24/2022 necessitated a new ground of rejection as follows below:

                                                    Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
            (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
            (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US Pub. 2018/0170064).

             Higuchi et al. disclose3 in Figures 1-2, 4 and 6-14 a liquid jet apparatus comprising:

             Regarding claim 1, an ink-cartridge mounting unit (1002) to which an ink cartridge (1006), having a back wall (1041) and containing ink that is visible through the back wall (1041), is to be mounted, wherein the ink-cartridge mounting unit (1002) includes a cover (1023) having a cover window (1021) (Figures 1-2 and 4),
wherein, when the ink cartridge (1006) is disposed inside the cover (1023) and in the ink-jet printing apparatus (1001), the ink cartridge is disposed in such a way that the ink cartridge is mounted to the ink-cartridge mounting unit (1002), and then the cover (1023) is closed to a closed state from an open state (Figure 4),
wherein the cover window (1021) has a size that permits only a part of the back wall (1021) of the ink cartridge (106) is visible from an outside of the ink-jet printing apparatus (1001 through the cover window (1021) (Figures 1-2 and 4), and
wherein the cover window (1021) is configured such that, when the cover (1023) is in the closed state, ink contained in the ink cartridge can be seen from the outside of the ink-jet printing apparatus (1001) through the cover window (1021) in consideration of the mountability and the partial visibility of the ink cartridge (106) (Figures 1-2 and 4).
           Regarding claim 2, wherein, the cover window (1021) that is a partially cut-out portion of the cover (1023) (Figure 1).
           Regarding claim 3, wherein the cover window (1021) is a hollow space through which the ink cartridge (1006) is exposed (Figure 1).
           Regarding claim 4, wherein the cover window (1021) is a transparent cover window (1021) and has the size that permits only a part of the back wall (1041) of the ink contained in the ink cartridge (1006) can be seen from the outside of the ink-jet printing apparatus (1001) the ink-jet printing apparatus through the cover window such that the transparent cover window (1021) and the remainder of the cover (1023) protect the ink cartridge (106) and prevent evaporation of the ink contained in the ink cartridge (106). (Figure 1, paragraph 0123).
            Regarding claim 5, wherein the cover (1023) is configured to be opened and closed by rotation (Figure 4, paragraph 0003).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pub. 2018/0194142).

          Tanaka et al. disclose3 in Figures 1-2, 4 and 6-14 a droplet ejecting apparatus comprising:

             Regarding claim 1, an ink-cartridge mounting unit (2) to which an ink cartridge (20), having a back wall (unmarked back wall that contains a number 24) and containing ink that is visible through the back wall, is to be mounted, wherein the ink-cartridge mounting unit (2) includes a cover (18 or 18B) having a cover window (19) (Figures 1-2, paragraph 0148),
wherein, when the ink cartridge (20) is disposed inside the cover (18 or 18B) and in the ink-jet printing apparatus (1A or 1B), the ink cartridge (20) is disposed in such a way that the ink cartridge is mounted to the ink-cartridge mounting unit (2), and then the cover (18 or 18B) is closed to a closed state from an open state (Figures 1-2),
wherein the cover window (19) has a size that permits only a part of the back wall (unmarked back wall that contains a number 24) of the ink cartridge (20) is visible from an outside of the ink-jet printing apparatus (1A or 1B) through the cover window (19) (Figures 1-2 and 4, paragraph 0148), and wherein the cover window (19) is configured such that, when the cover (18 or 18B) is in the closed state, ink contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A or 1B) through the cover window (19) in consideration of the mountability and the partial visibility of the ink cartridge (20) (Figures 1-2).
           Regarding claim 2, wherein, the cover window (19) that is a partially cut-out portion of the cover (18) (Figure 1).
           Regarding claim 3, wherein the cover window (19) is a hollow space through which the ink cartridge (20) is exposed (Figure 1).
           Regarding claim 4, wherein the cover window (19 or 59) is a transparent cover window  and has the size that permits only a part of the back wall (24) of the ink contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A) the ink-jet printing apparatus through the cover window (19) such that the transparent cover window (19) and the remainder of the cover (18 or 18B) protect the ink cartridge (20) and prevent evaporation of the ink contained in the ink cartridge (20). (Figures 1 and 4-5).
            Regarding claim 5, wherein the cover (18 or 18B) is configured to be opened and closed by rotation (Figures 1 and 5, paragraph 0132).
           Regarding claim 6, wherein the cover (18) displays a graded scale (31) (Figures 1-3).
           Regarding claim 7, wherein the cover (18) includes a partially cut-out portion, the cover window (19) is made of a transparent member (transparent sheet), and is disposed in the partially cut-out portion in such a way that, when the cover (18) is in the closed state, the transparent member is not in direct contact with the ink in a way that reduces a likelihood of the transparent member getting dirty, and wherein the graded scale is located on the cover window made of the transparent member (transparent sheet) (Figures 1-3, paragraphs 0196-0197).
           Regarding claim 8, wherein a label (transparent sheet or 5) with an identification
symbol (35IBK, 35IC, 35TY, 351M) corresponding to the graded scale (31) is attached to the cover (18) (Figures 3 and 16, paragraph 0227).
           Regarding claim 9, wherein the ink cartridge (20) is marked with an ink cartridge graded scale (25, 26), and the ink cartridge graded scale (25, 26) located on the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A) (Figures 1-4).
           Regarding claim 10, wherein the ink cartridge (20) has a front wall (unmarked front wall that is close by a number 17) positioned forward when mounted to the ink cartridge mounting unit (2) and the back wall (unmarked back wall that contains a number 24) positioned at a position opposite to the front wall, and wherein the back wall is made of a transparent wall (visual confirmation surface 24) through which the ink contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A) (Figures 1-4, paragraph 0148).

Response to Applicant’s Arguments
             The applicant argues that neither Higuchi nor Tanaka discloses the features of the claimed invention : "wherein the cover window has a size that permits only a part of the back wall of the ink cartridge is visible from an outside of the ink-jet printing apparatus through the cover window, and wherein the cover window is configured such that, when the cover is in the closed state, ink contained in the ink cartridge can be seen from the outside of the ink-jet printing apparatus through the cover window in consideration of the mountability and the partial visibility of the ink cartridge". The arguments are not persuasive because wherein the cover window (19) has a size that permits only a part of the back wall (24) of the ink cartridge (20) is visible from an outside of the ink-jet printing apparatus (1A) through the cover window (19), and wherein the cover window (19) is configured such that, when the cover (18) is in the closed state, ink
contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A) through the cover window (19) in consideration of the mountability and the partial visibility of the ink cartridge (20) as shown in Figures 1-4).

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

             For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH T VO/Primary Examiner, Art Unit 2853